 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN TYRONE ROBERTS,                           Case No. 1:18-cv-01551-JDP
12                       Plaintiff,                   ORDER VACATING FINDINGS AND
                                                      RECOMMENDATIONS THAT PLAINTIFF BE
13           v.                                       PERMITTED TO PROCEED ON
                                                      COGNIZABLE CLAIMS AND THAT NON-
14    J. DELEON, et al.,                              COGNIZABLE CLAIMS BE DISMISSED
                                                      WITH LEAVE TO AMEND
15                       Defendants.
                                                      ECF No. 10
16

17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
19   under 42 U.S.C. § 1983. On May 28, 2019, we screened plaintiff’s complaint and found that he
20   stated excessive force claims against defendants Deleon, Gutierrez, Sauvannakham, Lima, and
21   Escalante. ECF No. 10. We recommended that plaintiff’s remaining claims be dismissed without
22   prejudice and that he be granted leave to amend the complaint. Id.
23          We hereby vacate the May 28, 2019 findings and recommendations, ECF No. 10. In its
24   place, we will issue a screening order with the same analysis that was contained in our former
25   findings and recommendations. The new order will differ from the findings and
26   recommendations in that it will allow plaintiff three options: (1) proceed only on the claims found
27   cognizable by the court’s screening order, (2) amend the complaint to add additional facts in an
28

                                                 1
 1   attempt to make out additional claims or claims against additional defendants, or (3) stand on the

 2   original complaint subject to dismissal of claims and defendants consistent with the court’s order.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:    July 29, 2019
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9   No. 204
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                2
